EXHIBIT 10.8

 

September 19, 2001

 

Paul Steuperaert

Les Regourdes

F-31460 Le Faget, FRANCE

 

Re:          Retention Plan

 

Dear Paul:

 

                As you may be aware the BP 13D filing indicates that multiple
options for the divestiture of BP’s holdings in Vysis will be reviewed. Such
options may include a merger or sale of the business.  Therefore, in order to
help encourage your continued focused attention on the on-going success of
Vysis, Inc (“Vysis”) and its affiliates (“the Company”) and to encourage you to
remain employed by the Company during a potential period of transition which may
result in a change in control of Vysis, the Board of Directors of Vysis has
authorized the establishment of a Retention Plan which will include payment to
you of a “Retention Bonus”.  This Retention Bonus will be payable in the event a
Change in Control (as defined below) occurs and if certain other minimal terms
and conditions are met.  The following describes your Retention Bonus Plan and
the terms and conditions relating to the Retention Bonus payment:

 

                1.             If you satisfy the terms and conditions described
below, the Company will pay you a Retention Bonus in an amount equal to 9 (nine)
months of your annual base salary (not including any bonus or incentive payments
or other types of compensation whatsoever) in effect immediately prior to the
closing date of a Change in Control, as defined in the Vysis, Inc. Severance
Program adopted by Vysis, Inc. on August 17, 2001 (the “Transaction Closing
Date”).

 

                2.             In order to receive payment of the Retention
Bonus, you must remain employed by the Company for ninety (90) days after the
Transaction Closing Date (the “Payment Date”); provided, however, that if your
employment is terminated (i) by the Company for reasons other than Cause or (ii)
by death or disability, after the Transaction Closing Date but before the
Payment Date, you will nonetheless receive payment of the Retention Bonus.  For
this purpose, the term “Cause” shall mean any of the following:  (A) you have
engaged in willful conduct involving misappropriation, dishonesty, or serious
moral turpitude which is demonstrably and materially injurious to the Company or
(B) you are convicted of a felony.

 

                3.             The Retention Bonus shall be paid to you on the
Payment Date, provided that you remain employed on that date.  If your
employment is terminated by the Company before the Payment Date for reasons of
death or disability or for reasons other than Cause, the Retention Bonus shall
be paid to you on the day your employment is terminated.

 

                4.             The Retention Bonus will be subject to such
deductions as may be required to be made pursuant to law, government regulations
or order or by agreement with you.


                5.             If you find it necessary to bring any legal
action for the enforcement of this agreement, or because of an alleged dispute,
breach or default in connection with any of the provisions of this agreement,
and if you are the prevailing party in such action, Vysis shall reimburse you
for your reasonable attorneys' fees and any other costs that you incur in
connection with such action.  Any payments pursuant to this paragraph 5 shall be
in addition to any other relief to which you may be entitled as a result of such
action.

 

                6.             The parties hereto agree to maintain the
existence of this Agreement and the terms thereof confidential and shall not
disclose them to any third parties (other than Vysis management officials and
administrative personnel necessary to effectuate the terms of this Agreement
and/or counsel for the parties, their respective tax advisors and accountants
and Employee’s immediate family), except as required by law.

 

                7.             The Company’s obligations under this Agreement
shall be governed by the laws of the State of Illinois.  If a Change of Control
has not occurred by August 17, 2002, this Agreement shall automatically
terminate as of such date.

 

                If you have any questions regarding the foregoing, please
contact Bill Murray.

 

 

Sincerely,

 

 

 

/s/ John L. Bishop

 

 

 

 

 

John L. Bishop

President and CEO

 

 

JLB/ld

 

 

 

Agreed:

/s/ Paul Steuperaert

 

Employee Name:  Paul Steuperaert

 

Date:  September 24, 2001

 

 